Motion Granted; Order filed December 29, 2016




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00734-CV
                                  ____________

    NAVIDEA BIOPHARMACEUTICALS, INC. AND MACROPHAGE
                THERAPEUTICS, INC., Appellants

                                        V.

     CAPITAL ROYALTY PARTNERS II, L.P., CAPITAL ROYALTY
      PARTNERS II - PARALLEL FUND “A”, L.P., AND PARALLEL
     INVESTMENT OPPORTUNITIES PARTNERS II, L.P., Appellees


                     On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-22242

                                    ORDER

      This is an accelerated appeal from an order granting a temporary injunction.
Appellees have filed a motion for contempt and referral to the trial court alleging
appellants have violated the temporary injunction. See Tex. R. App. P. 29.4.
Appellants have responded to the motion. The parties have also filed replies in
support of their positions.
      Rule 29.4 provides that, while an appeal from an interlocutory order is
pending, only the appellate court may enforce the order. Id. However, the rule also
permits an appellate court to refer enforcement proceedings to the trial court. Id.

      Accordingly, the motion is GRANTED. We refer this enforcement
proceeding to the Judge of the 151st District Court to make findings and
recommendations and report them to this court. The trial court shall file a
supplemental    clerk’s   record, containing the trial       court’s   findings   and
recommendations on the enforcement motion, with the clerk of this court by
January 30, 2017.



                                   PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.